SUMMARY ORDER

Plaintiff-Appellant Ira Lee Jackson appeals a June 6, 2005 order of the United States District Court for the Northern District of New York (Thomas J. McAvoy, Judge), granting summary judgment to the Commissioner on Jackson’s Social Security claim, and a February 14, 2006 order dismissing his discrimination claim. We assume the parties’ familiarity with the facts and procedural history of the case.
We review orders granting summary judgment de novo and focus on whether the district court properly concluded that there was no genuine issue as to any material fact and the moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, LLP, 321 F.3d 292, 300 (2d Cir.2003). In order to challenge a Social Security benefits determination in the federal courts, an aggrieved individual must first obtain a “final decision of the Commissioner.” See 42 U.S.C. § 405(g). A final decision is rendered “when the Appeals Council either considers the application on the merits or declines a claimant’s request for review, and not simply when the ALJ issues its decision.” Pollard v. Halter, 377 F.3d 183, 191 (2d Cir.2004). Here, the uncontroverted evidence demonstrated that Jackson did not seek review of the ALJ’s decision before the Appeals Council; therefore, the district court properly granted summary judgment to the Commissioner on Jackson’s Social Security benefits claim.
The order dismissing Jackson’s discrimination claim for lack of subject matter jurisdiction is reviewed de novo. See Binder & Binder PC v. Barnhart, 481 F.3d 141, 148-149 (2d Cir.2007). The district court properly dismissed the discrimination claim for lack of subject matter jurisdiction, “because Title II of the ADA is not applicable to the federal government.” See Cellular Phone Taskforce v. FCC, 217 F.3d 72, 73 (2d Cir.2000).
This Court has considered Jackson’s remaining claims and finds them to be without merit.
For the foregoing reasons, we AFFIRM the judgment of the District Court.